Title: From James Madison to Archibald Stuart, 30 October 1787
From: Madison, James
To: Stuart, Archibald


Dear Sir
New York Octr. 30. 1787.
I have been this day favored with yours of the 21st. instant & beg you to accept my acknowledgments for it. I am truly sorry to find so many respectable names on your list of adversaries to the federal Constitution. The diversity of opinions on so interesting a subject, among men of equal integrity & discernment, is at once a melancholy proof of the fallibility of the human judgment, and of the imperfect progress yet made in the science of Government. Nothing is more common here, and I presume the case must be the same with you, than to see companies of intelligent people equally divided, and equally earnest, in maintaining on one side that the General Government will overwhelm the State Governments, and on the other that it will be a prey to their encroachments; on the one side that the structure of the Government is too firm and too strong, and on the other that it partakes too much of the weakness & instability of the Governments of the particular States. What is the proper conclusion from all this? That unanimity is not to be expected in any great political question: that the danger is probably exaggerated on each side, when an opposite danger is conceived on the opposite side—that if any Constitution is to be established by deliberation & choice, it must be examined with many allowances, and must be compared not with the theory, which each individual may frame in his own mind, but with the system which it is meant to take the place of, and with any other which there might be a probability of obtaining.
I cannot judge so well as yourself of the propriety of mixing with the adoption of the federal Constitution a Revision of that of the State. If the latter point could be effected without risk or inconveniency to the former, it is no doubt desireable. The practicability of this will depend on the degree of unanimity with which it could be undertaken. I should doubt extremely whether the experiment could safely be made. Might not the blending those two things together unite those who are unfriendly to either, and thus strengthen the opposition you have to contend with? In case the Genl. Government should be established it will perhaps be easy to follow it with an amendment of our own Constitution. The example will have some influence by proving the practicability & safety of such experiments. And if the Convention think fit, they may lay a proper train of themselves for bringing the matter about.
The public mind in this quarter seems not finally settled as yet with regard to the proposed Constitution. The first impression has been every where favorable except in Rh. Island. Nor is there any reason to suspect that the generality of States will not embrace the measure. The character of this State has long been antifederal, & is known that a very powerful party continue so. Penna. is also divided into parties, but it is supposed that a majority will pretty certainly on the right side. With great respect & regard I am Dr Sir Yr. Obdt. & hble. servt.
Js. Madison Jr
